Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 05/25/2022.  Claims 32-51 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: Applicant respectfully submits that Magesacher fails to disclose or suggest all of the elements of the claims. For example, Magesacher fails to disclose or suggest, at least: 
" computing a correction to the driving signal based on the sample, wherein the correction is calculated based on a plurality of non-overlapped non-linear sections corresponding to a response of the device.
However, Magesacher does not disclose that the segments selected by a segmentation of a nonlinear function are non-overlapped non-linear sections corresponding to a response of the device, as recited in the claims. Although Magesacher discloses that segments can refer to portions that are selected by a segmentation of the nonlinearity, Magesacher is silent with respect to the segments being defined only for a portion of the  
entire non-linear response, as well as some unpowered sections. For example, Magesacher fails to disclose how a signal would be split into portions when applying 10 sections (i.e., 10 GMP polynomials), as well as how that would correspond with a linear part of the GMP representing spline segment 1. 
In contrast, the claims address situations with low power signals and/or when the highest power splines are unoccupied. As an example, the linear part of the GMP having 10 splines could be represented with     signals xi, x2, x3, ... X9, xio, where x1=x2=x3=...=x9=xio=x. In this case, the spline discrimination would occur with unique power splits. Furthermore, the claims provide the advantage of only needing an extremely small number of multipliers without sacrificing accuracy since there are no power splits to separate segmented splines. 
In addition, a signal could occupy in 8 of 10 splines; as a result, the same memory polynomial GMP = x(n)*abs(x(n))2 would be duplicated 8 times. For example, with [GMP1, GMP2, GMP3, GMP4, ... 0, 0], splines 1-8 are identical, while splines 9 and 10 are zero since no power is within those segments, thereby providing a 7-fold reduction in multipliers. With the exception of the first spline, splines 2-8 do not require extra multipliers, leaving the GMP based upon statistical occupancy of power. Magesacher fails to disclose any of these elements.

The examiner’s response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a signal would be split into portions when applying 10 sections (i.e., 10 GMP polynomials), as well as how that would correspond with a linear part of the GMP representing spline segment 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  The Examiner is not limited to Applicant’s definition, which is not specifically set fourth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.  The examiner believes the prior art of reference Magesacher discloses the claimed invention of “computing a correction to the driving signal based on the sample, wherein the correction is calculated based on a plurality of non-overlapped non-linear sections corresponding to a response of the device,” wherein Magesacher discloses distortion component 104 can operate to decrease the nonlinearity exhibited by the nonlinear component or device 102 by modeling or generating a model of the nonlinearity of the nonlinear component, in which the model is generated based on a segmentwise piecewise polynomial approximation, or, in other words, a piecwise polynomial approximation for individual segments of a nonlinear function at one or more memory slices (memory effects at different iterations or time periods prior to or concurrent with the approximation operations). The distortion component 104 further operates to provide a model output that decreases the nonlinearity exhibited by the nonlinear component 102 in a system output 112. For example, in one aspect, the model output generated by the distortion component 104 can operate as a post-inverse component or as a post-inverse to the nonlinearity in order to mitigate, cancel or decrease the nonlinearity ([0024], Figure 9); distortion component 104 acts as a pre-distorter to the nonlinear system component 102 that functions to model or predict the nonlinearity of the nonlinear component 102 and distort the nonlinearity such as by decreasing, mitigating or canceling nonlinear effects ([0027]).  Therefore, the examiner believes Magesacher discloses the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magesacher et al. (US 2016/0034421 A1) (Magesacher herein after).

Re Claims 32 and 38, Magesacher discloses a method and an apparatus, comprising: at least one processor (processor, [0065]-[0070]); and at least one memory including computer program code (storage, program, [0065]-[0070]), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform the method, comprising: 
obtaining a sample of a signal by a device (nonlinear component such as power amplifier, [0020]) while the device is operating in a non-linear range while being driven according to a driving signal (distortion component can be configured to generate piecewise polynomial approximations with adaptive or dynamic processes on segments of a nonlinear function that is generated by the nonlinear component(s) of the system, [0020]); 
computing a correction to the driving signal based on the sample (distortion component 104 can operate to decrease the nonlinearity exhibited by the nonlinear component or device 102 by modeling or generating a model of the nonlinearity of the nonlinear component, [0024]), wherein the correction is calculated based on a plurality of non-overlapped non-linear sections corresponding to a response of the device (the model is generated based on a segmentwise piecewise polynomial approximation, or, in other words, a piecwise polynomial approximation for individual segments of a nonlinear function at one or more memory slices, [0024]); and 
applying the correction to adjust the driving signal (the model output generated by the distortion component 104 can operate as a post-inverse component or as a post-inverse to the nonlinearity in order to mitigate, cancel or decrease the nonlinearity, [0024]), wherein the correction is configured to adjust the power (nonlinear systems that can utilize piecewise polynomial approximation to mitigate nonlinearity in accordance with various aspects disclosed, [0025]).
Magesacher discloses the claimed invention except explicitly teaches obtaining a sample of a signal representative of power consumed by a device and wherein the correction is configured to adjust the power to a desired value of power. 
However, Magesacher discloses various aspects for mitigating the nonlinearity of different nonlinear components (e.g., power amplifiers, digital or analog transmit or receive chain components, hybrid digital and analog components, multi-input-multi-output (MIMO) components or other nonlinear devices) are disclosed. Nonlinear pre-distortion or post-distortion components, schemes or combinations thereof that are disclosed herein can operate to mitigate unwanted effects arising from nonlinear behaviors with memory, such as from out-of-band emissions or in-band distortions. The nonlinear distortion schemes disclosed can modify input or output signals of nonlinear systems by modeling nonlinear behavior of system components with segmentwise piecewise polynomial approximation operations ([0019]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings from Magesacher to apply the nonlinear pre-distortion for amplifier component to achieve the same expected result of obtaining a sample of a signal representative of power consumed by a device and wherein the correction is configured to adjust the power to a desired value of power in order to further improve the transmitted signal quality.

Re Claims 33 and 39, Magesacher discloses the method of claim 32 and the apparatus of claim 38, wherein computing the correction does not rely on a vectorial split of the sampled signal (Magesacher doesn’t discloses the use of vectorial split of the sampled signal). 

Re Claims 34 and 40, Magesacher discloses the method of claim 32, wherein computing the correction relies on a power split among the non-overlapped non-linear sections (distortion component can be configured to generate piecewise polynomial approximations with adaptive or dynamic processes on segments of a nonlinear function that is generated by the nonlinear component(s) of the system, [0020], selected segments could be in nonlinear section).

Re Claims 35 and 41, Magesacher discloses the method of claim 32 and the apparatus of claim 38, wherein computing the correction does not rely on a power split among the non-overlapped non-linear sections (distortion component can be configured to generate piecewise polynomial approximations with adaptive or dynamic processes on segments of a nonlinear function that is generated by the nonlinear component(s) of the system, [0020], selected segments could be in linear section).

Re Claims 36 and 42, Magesacher discloses the method of claim 32 and the apparatus of claim 38, wherein computing the correction comprises taking into account a power threshold for of the non-overlapped non-linear sections (Each segment can have segment parameters or boundaries that define the segment, such as disjunctions, discontinuities, linear portions, quadratic or other polynomial order portions of the segment, as well as boundaries expressed in a coordinate system, such as Cartesian, Polar, Spherical or the like, [0029]).

Re Claims 37 and 43, Magesacher discloses the method of claim 32 and the apparatus of claim 38, wherein computing the correction avoids computing a square root or computing the correction avoids computing an arctan (Magesacher doesn’t discloses computing an arctan).

Re Claim 44, Magesacher discloses the apparatus of claim 38, wherein the apparatus comprises at least one of a mobile phone, user equipment, or mobile station (communication system, [0016], [0019], [0022]).

Re Claim 45, Magesacher discloses an apparatus, comprising: 
a sampling circuit (coefficient component 202, Figure 3) configured to sample a signal by a device while the device is operating in a non-linear range while being driven according to a driving signal (distortion component can be configured to generate piecewise polynomial approximations with adaptive or dynamic processes on segments of a nonlinear function that is generated by the nonlinear component(s) of the system, [0020]); and 
a computation circuit (coefficient component 202, Figure 3) configured to compute a correction to the driving signal based on the sample (distortion component 104 can operate to decrease the nonlinearity exhibited by the nonlinear component or device 102 by modeling or generating a model of the nonlinearity of the nonlinear component, [0024]), wherein the correction is calculated based on a plurality of non-overlapped non-linear sections corresponding to a response of the device (the model is generated based on a segmentwise piecewise polynomial approximation, or, in other words, a piecwise polynomial approximation for individual segments of a nonlinear function at one or more memory slices, [0024]),
wherein the sampling circuit and the computation circuit are provided in feedback circuitry, the feedback circuitry being further configured to apply the correction to adjust the driving signal (the model output generated by the distortion component 104 can operate as a post-inverse component or as a post-inverse to the nonlinearity in order to mitigate, cancel or decrease the nonlinearity, [0024]), wherein the correction is configured to adjust the power (nonlinear systems that can utilize piecewise polynomial approximation to mitigate nonlinearity in accordance with various aspects disclosed, [0025]).
Magesacher discloses the claimed invention except explicitly teaches obtaining a sample of a signal representative of power consumed by a device and wherein the correction is configured to adjust the power to a desired value of power. 
However, Magesacher discloses various aspects for mitigating the nonlinearity of different nonlinear components (e.g., power amplifiers, digital or analog transmit or receive chain components, hybrid digital and analog components, multi-input-multi-output (MIMO) components or other nonlinear devices) are disclosed. Nonlinear pre-distortion or post-distortion components, schemes or combinations thereof that are disclosed herein can operate to mitigate unwanted effects arising from nonlinear behaviors with memory, such as from out-of-band emissions or in-band distortions. The nonlinear distortion schemes disclosed can modify input or output signals of nonlinear systems by modeling nonlinear behavior of system components with segmentwise piecewise polynomial approximation operations ([0019]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings from Magesacher to apply the nonlinear pre-distortion for amplifier component to achieve the same expected result of obtaining a sample of a signal representative of power consumed by a device and wherein the correction is configured to adjust the power to a desired value of power in order to further improve the transmitted signal quality.

Re Claim 46, Magesacher discloses the apparatus of claim 45, wherein computation of the correction does not rely on a vectorial split of the sampled signal (Magesacher doesn’t discloses the use of vectorial split of the sampled signal).

Re Claim 47, Magesacher discloses the apparatus of claim 45, wherein computation of the correction relies on a power split among the non-overlapped non-linear sections (distortion component can be configured to generate piecewise polynomial approximations with adaptive or dynamic processes on segments of a nonlinear function that is generated by the nonlinear component(s) of the system, [0020], selected segments could be in nonlinear section).

Re Claim 48, Magesacher discloses the apparatus of claim 45, wherein computation of the correction does not rely on a power split among the non-overlapped non-linear sections (distortion component can be configured to generate piecewise polynomial approximations with adaptive or dynamic processes on segments of a nonlinear function that is generated by the nonlinear component(s) of the system, [0020], selected segments could be in linear section).

Re Claim 49, Magesacher discloses the apparatus of claim 45, wherein computation of the correction comprises taking into account a power threshold for of the non-overlapped non-linear sections (Each segment can have segment parameters or boundaries that define the segment, such as disjunctions, discontinuities, linear portions, quadratic or other polynomial order portions of the segment, as well as boundaries expressed in a coordinate system, such as Cartesian, Polar, Spherical or the like, [0029]).

Re Claim 50, Magesacher discloses the apparatus of claim 45, wherein computation of the correction avoids computing a square root or computation of the correction avoids computing an arctan (Magesacher doesn’t discloses computing an arctan).

Re Claim 51, Magesacher discloses the apparatus of claim 45, wherein the apparatus comprises at least one of a mobile phone, user equipment, or mobile station (communication system, [0016], [0019], [0022]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631